Title: From Benjamin Franklin to Vergennes, 7 September 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


SirPassy, Sept. 7. 1780
I received the Letter your Excellency did me the Honour of Writing to me the 4th Instant, on the Appointment of Consuls.— I have not yet received any Orders or Instructions from the Congress relating to that Object. I shall transmit to that Body a Copy of your Excelly.’s Letter; but as the Office of Consul has not been heretofore in Use in America, and they may therefore not be so well accquainted with the usual Functions & Powers of such an Officer in Europe, as to send me Instructions equally compleat & perfect with those your Excelly. could send to M. de la Luzerne, if the Convention were to be treated there, I would submit it to your Judgment whether that Method may not be the best and shortest.— As it is a Matter of the same general Nature with others that are enumerated among the Powers of Congress in the Articles of Confederation tho’ not particularly mentioned: And as the Grant in the 29th Article of the Treaty is to the States United, and not to each separately and farther, as the having a Consul for each State, or thirteen American Consuls in each port of France, would be of more Expence & Inconvenience than of real Utility, I cannot imagine that the Authority of Congress to make the necessary Convention will be disputed by the particular States.

With the greatest Respect, I have the honour to be, Sir, Your Excellency’s, most obedient & most humble Servant
B Franklin
His Exy. Ct De Vergennes.
